Citation Nr: 0401155	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-05 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for vestibular 
labyrinthitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1988 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

The Board notes that on November 9, 2000, prior to the 
instant appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The regulations 
require VA to make reasonable efforts to obtain relevant 
records not held by a federal agency, and require claimants 
to cooperate fully with VA's efforts.  38 C.F.R 
§ 3.159(c)(1).

The record shows that the RO obtained the veteran's service 
medical records (SMRs).  The record also shows that the 
veteran was provided copies of VA Form 21-4142, Authorization 
and Consent to Release Information, in order to provide 
information to VA regarding the diagnosis and treatment of 
vestibular disability.  The record indicates that the veteran 
provided a signed VA Form 21-4142 authorizing release of 
information, but the form, for an undetermined reason, did 
not list the names and address of information sources, 
rendering the document unusable.  Nevertheless, on his VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, the veteran identified the names of two physicians 
and one hospital having records associated with the veteran's 
diagnosis and treatment of vestibular labyrinthitis.  Under 
the circumstances, the Board finds that taking the necessary 
administrative steps to remedy the missing source information 
on the veteran's VA Form 21-4142 easily fits within VA's 
responsibility to make reasonable efforts to obtain relevant 
records not held by a federal agency.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The veteran contends that he has vestibular labyrinthitis.  
The veteran provided with his original claim a copy of an 
article from the Vestibular Disorders Association noting that 
viruses can cause some vestibular disorders.  The veteran's 
SMRs do not show any incidence of vestibular labyrinthitis, 
but it does show a single occurrence of viral syndrome in 
January 1990.  The Board is of the opinion that VA 
examination of the veteran would be helpful in the 
adjudication of the instant claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he provide 
properly executed VA Forms 21-4142, 
identifying thereon the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA and private, to 
include Drs. Christopher Rocco and 
Mark Stinson, and the Community 
Hospital of Anderson, Indiana, who 
may possess additional records 
pertinent to his claim.  The RO 
should then attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from Drs. 
Christopher Rocco and Mark Stinson, 
and the Community Hospital of 
Anderson, Indiana, which have not 
been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
if it is at least as likely as not 
that the veteran has vestibular 
labyrinthitis that is connected to 
disease or injury incurred while in 
active military service.  All 
indicated studies should be 
performed.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for 
review.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue on 
appeal.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

